Citation Nr: 0631604	
Decision Date: 10/11/06    Archive Date: 10/16/06

DOCKET NO.  04-13 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Law Clerk


INTRODUCTION

The veteran had active military service from August 1972 to 
August 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Atlanta, Georgia.

Although the veteran requested a hearing before the Board, 
he failed to attend his hearing scheduled for July 2006.  
His request for a Board hearing is considered withdrawn.  38 
C.F.R. § 20.704(d) (2006).


FINDING OF FACT

The veteran does not have a current diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.

A. Duty to Notify

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  In this regard, a March 2003 
letter notified the veteran of the information and evidence 
necessary to warrant entitlement to service connection for 
PTSD.  The Board notes that the March 2003 letter was sent 
to the veteran prior to the June 2003 rating decision, thus 
making VCAA notice timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The March 2003 letter also explained the veteran's role in 
the claims process and asked him to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter informed the veteran of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
March 2003 letter essentially notified the veteran of the 
need to submit all evidence in his possession that is 
pertinent to his claim.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. 
App. 473, 484 (2006), which held that the VCAA notice must 
include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  A March 2006 letter was sent to the 
veteran providing such notice.

Thus, the Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.  


B. Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The veteran's service medical records 
are associated with the claims folder, as well as VA 
treatment records.  The RO was also able to obtain the 
veteran's personnel records.  There is no indication of any 
available outstanding records, identified by the appellant, 
which have not been obtained with the exception of records 
from the Georgia Corrections System.  In a June 2005 
statement the veteran requested that his claim be 
adjudicated without these records.

The Board observes that there was no VA examination 
conducted in conjunction with the issue on appeal.  Under 
the VCAA, VA is required to provide a medical examination or 
obtain a medical opinion based upon a review of the evidence 
of record if VA determines it is necessary to decide the 
claim, and the evidence of record (1) contains competent lay 
or medical evidence of a current diagnosed disability; (2) 
establishes that the veteran suffered an event, injury, or 
disease in service; and (3) indicates that the claimed 
disability may be associated with the veteran's service.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2006); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  For reasons discussed in greater detail below, the 
Board finds that there is no competent lay or medical 
evidence, other than the veteran's own assertions, that he 
has a current diagnosis of PTSD.  Furthermore, although the 
veteran has provided the Board with a list of non-combat 
stressors, there is no demonstrable factual basis, other 
than the veteran's own assertions, of a possible nexus 
between PTSD and these unverified service-related stressors.  
Therefore, the Board finds that the criteria for a VA 
examination are not met.  Furthermore, the Board concludes 
that the medical evidence of record is sufficient to 
evaluate the veteran's claim and a VA examination is not 
required.

Analysis

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; 
a link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f) (2006).  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence 
of the claimed in-service stressor.  See 38 U.S.C.A. § 
1154(b) (West 2002)  and 38 C.F.R. § 3.304(d) (2006) 
(pertaining to combat veterans).

After careful consideration of the evidence pertaining to 
this issue, the Board finds that service connection for PTSD 
is not warranted.  The veteran makes no allegations that he 
was in combat, and instead, in his August 2003 response to 
the PTSD questionnaire, contends that his PTSD is due to the 
difficulties he endured during Basic Training for the United 
States Marine Corps.  He notes that these problems 
eventually led to him being recycled to a casual company 
where it was suggested that he seek mental help.

A May 1976 service medical record reflects that the veteran 
was evaluated at the request of his commanding officer 
regarding progressive disciplinary problems.  The examiner 
noted that the veteran complained of being tired of the 
military, that he never really liked it, and that he had 
problems in boot camp.  The veteran also reported feeling 
hassled of late.  The examiner was unable to identify any 
unusual (non-customary) stressors, and indicated that there 
was no conclusive evidence of a mental disorder.  An 
administrative discharge was recommended.  The veteran's 
July 1976 separation examination reports no psychiatric 
abnormalities.

A January 2005 VA treatment note indicates that the 
veteran's annual PTSD screening was positive.  A June 2005 
VA mental health outpatient note reflects that the veteran 
has a diagnosis of adjustment disorder.

According to 38 C.F.R. § 4.125(a) (2006), service connection 
for PTSD is warranted only when there is a clear diagnosis 
of PTSD which conforms to diagnostic criteria under DSM-IV.  
The Board notes that the veteran's positive screening is not 
a formal diagnosis of PTSD.  As indicated by a November 2001 
VA treatment note, the VA's PTSD screening tool is a device 
used to determine whether a veteran should be referred to VA 
mental health services for further evaluation and treatment 
of probable PTSD.  It appears that, based on the veteran's 
positive January 2005 screening, the veteran was referred to 
VA mental health services, and in June 2005, was diagnosed 
as having an adjustment disorder, and not PTSD.

Without evidence of a clear diagnosis of PTSD, the 
preponderance of the evidence is against the veteran's claim 
for service connection for PTSD.  No further discussion of 
the two remaining elements of a PTSD service connection 
claim is necessary.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998).  The benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for PTSD is denied.



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


